ACCEPTED
                                                                                        05-18-00011-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                       1/8/2018 2:00 PM
                                                                                             LISA MATZ
                                                                                                 CLERK


                          No. 05-18-00011-CV
                                                                      FILED IN
                                                               5th COURT OF APPEALS
                     In the Fifth Court of Appeals                 DALLAS, TEXAS
                                                               1/8/2018 2:00:12 PM
                             Dallas, Texas                           LISA MATZ
                                                                       Clerk



                                IN RE JAMES PIKL,
                                      Relator


PETITION FROM ELECTORAL RACE FOR FIFTH COURT OF APPEALS, JUSTICE PLACE 12


              NOTICE OF APPEARANCE AND DESIGNATION
                    OF APPELLATE COUNSEL FOR
              RESPONDENT REPUBLICAN PARTY OF TEXAS


TO THE HONORABLE FIFTH COURT OF APPEALS:

      Respondent the Republican Party of Texas file this Notice of Appearance

and Designation of Appellate Counsel to notify the Court that it will be represented

in this appeal by:

                                 Christopher Gober
                              State Bar No. 24048499
                              Frederick Ross Fischer
                              State Bar No. 24004647
                             THE GOBER GROUP PLLC
                                  P.O. Box 341016
                               Austin, Texas 78734
                            Telephone: (512) 354-1786
                               Fax: (877) 437-5755
                               cg@gobergroup.com
                                rf@gobergroup.com

                                         1
      All notices, communications and other information regarding this appeal to

be served on Respondent Republican Party of Texas should be sent to Christopher

Gober and Frederick Ross Fisher, counsel designated above.

                                    Respectfully submitted,

                                    THE GOBER GROUP PLLC

                                    /s/ Ross Fischer
                                    Christopher Gober
                                    State Bar No. 24048499
                                    Frederick Ross Fischer
                                    State Bar No. 24004647
                                    P.O. Box 341016
                                    Austin, Texas 78734
                                    (512) 354-1786 (Telephone)
                                    (877) 437-5755 (Fax)
                                    cg@gobergroup.com
                                    rf@gobergroup.com

                                    Appellate Counsel for Respondent
                                    Republican Party of Texas




                                       2
                         CERTIFICATE OF SERVICE

      On January 8, 2018, in compliance with Texas Rule of Appellate Procedure

9.5, I served a copy of this notice upon all other parties by e-mail, facsimile and/or

mail as follows:

      James A. Pikl
      SCHEEF & STONE, LLP
      2600 Network Blvd., Suite 400
      Frisco, Texas 75034
      E-mail: jim.pikl@solidcounsel.com
      Relator


      William Randell “Randy” Johnson
      P.O. Box 260080
      Plano, Texas 75026
      E-mail: wmrandelljohnson@aol.com
      Real Party in Interest


                                       /s/ Ross Fischer
                                       Ross Fischer




                                          3